Citation Nr: 0934972	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-38 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hepatitis.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1969 to July 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2008 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

A June 2008 rating decision denied the Veteran special 
monthly compensation based on the need for aid and 
attendance.  He did not file a timely notice of disagreement 
(NOD) with that determination.  His representative makes 
reference to special monthly compensation in written argument 
in August 2009.  The matter is referred to the RO for 
clarification as to whether this represents a new claim for 
such benefit (and if so appropriate action). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  In addition, service 
connection may be established on a secondary basis for a 
disability which is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  However, the veteran may only be compensated for 
the degree of disability over and above the degree existing 
prior to the aggravation.  Id.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  
Review of the evidence shows that alcoholic 
hepatitis/cirrhosis and chronic liver disease were diagnosed 
in 2007.  The Veteran's proposed theories of entitlement to 
service connection are: that his alcohol abuse/alcoholism is 
secondary to, or a symptom of, his service-connected 
posttraumatic stress disorder (PTSD), and has resulted, at 
least in part, in alcoholic hepatitis; and alternatively, 
that the liver disease is the result of his ingestion of 
toxic quantities of Tylenol to alleviate pain associated with 
his service-connected residuals of a left forearm gunshot 
wound.  

An October 2007 Dallas VA treatment record notes the 
Veteran's alcohol consumption history consisted of 12 bottles 
of beer a day for 35 years.  In a February 2009 private 
psychology consultation report, the Veteran reported "that 
he had used alcohol to help him cope with his PTSD."  

Under 38 U.S.C.A. §§ 105(a), 1110, compensation is prohibited 
when "the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs."  The 
United States Court of Appeals for the Federal Circuit has 
interpreted these provisions as precluding compensation for 
(1) primary alcohol abuse disabilities, and (2) any secondary 
disability (such as cirrhosis of the liver) resulting from 
primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 
1376 (Fed. Cir. 2001).  However, disability compensation may 
be paid for an alcohol abuse disability that is due to a 
service-connected disability.  Allen, 237 F.3d at 1376.  The 
facts of the case and governing law raise medical questions 
that require medical guidance.  

The RO has not yet adjudicated whether the Veteran should be 
compensated for alcohol abuse disability.  Hence, that matter 
is not within the Board's jurisdiction.  See 38 U.S.C.A. 
§ 7105.  However, it is inextricably intertwined with the 
present matter on appeal before the Board; therefore, it must 
be addressed.  

It also appears that pertinent evidence is outstanding.  VA 
treatment records note that the Veteran initially had chronic 
liver disease diagnosed in July 2007.  The report of that 
event is not associated with the claims file, and should be 
secured.  

In addition, based on the history given by the Veteran's 
representative in August 2009, it appears there may be 
additional private psychiatric and liver disease treatment 
records outstanding.  Such records also may contain pertinent 
information, and must be secured.  

Regarding the theory that the Veteran's liver 
disease/hepatitis is the result of Tylenol toxicity due to 
treatment of pain for his shrapnel injury, the Board notes a 
November 2000 VA outpatient treatment record showing elevated 
transaminase liver enzyme, and that the Veteran reported he 
was taking an inordinate amount of Tylenol to alleviate arm 
pain.  The report also noted that the Veteran's daily dosage 
of Tylenol was 4gm.  

The Veteran has not been afforded a VA examination to 
determine whether his use of Tylenol caused or aggravated his 
chronic liver disease.  His representative has requested such 
an examination.  

An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The United States Court of Appeals for 
Veterans Claims has held that the requirement for evidence 
that a disability "may be associated" with service is a 
"low threshold" requirement.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  

As the record shows a diagnosis of chronic liver disease, and 
that the Veteran has service-connected residuals of a gunshot 
wound, the low threshold standard for determining whether a 
VA examination is necessary is met.  Consequently, an 
examination to secure a nexus opinion is necessary.  (The 
Veteran's representative requested on the Veteran's behalf 
that, if possible, any examination be at the VA medical 
center in Bonham.)  

A revised version of 38 C.F.R. § 3.310 became effective 
October 10, 2006.  It provides that VA will not concede 
aggravation of a non service-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  Attention of the RO and the VA 
examiners is directed to these changes (and to Allen) (any 
examination must address the medical questions raised by the 
change in the law).  

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  A February 2008 VCAA 
notification letter substantially complied with VCAA notice 
requirements and told the Veteran the evidence he needed to 
submit to substantiate a service connection claim; however, 
as the Veteran had not alleged a secondary service connection 
theory of entitlement prior to August 2009, he was not 
advised of the criteria for substantiating a secondary 
service connection claim; such notice should be provided on 
remand.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the Veteran a 
letter providing him the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising him 
of the evidence required to support a 
claim of secondary service connection for 
chronic liver disease/hepatitis.  

2.  With the Veteran's cooperation (i.e., 
identifying sources and providing any 
necessary releases), the RO should secure 
copies of the complete clinical records 
(those not already of record) of any and 
all evaluation or treatment he received 
for psychiatric disability and liver 
disease/hepatitis since September 2008.  
The RO should specifically secure for 
association with the claims file the 
complete clinical records (those not 
already in the file) of all VA treatment 
the Veteran received for liver 
disease/hepatitis since June 2007.  If any 
records sought are unavailable, the reason 
for such should be noted in the record, 
and the Veteran and his representative 
should be so notified.    

3.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine whether his chronic 
liver disease/hepatitis is directly 
related to his service or was caused or 
aggravated by either his service-connected 
residuals of a left forearm shrapnel wound 
(as due his ingestion of Tylenol for pain) 
or his service connected PTSD (as due to 
alcohol abuse as a symptom of PTSD).  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  All clinical findings should 
be reported in detail.  Based on review of 
the Veteran's pertinent medical history, 
and with consideration of sound medical 
principles, the examiner(s) should provide 
opinions responding to the following: 

What is the most likely etiology for the 
Veteran's liver disease/hepatitis?  
Specifically:  (a) Is it at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's chronic 
liver disease/hepatitis was either (i) 
caused or (ii) aggravated (chronically 
worsened) by his service-connected 
residuals of a shrapnel wound (i.e., 
whether Tylenol prescribed to manage pain 
associated with the shrapnel wound caused 
or aggravated the chronic liver 
disease/hepatitis)?  If the examiner finds 
that the chronic liver disease/hepatitis 
was not caused, but was aggravated by his 
ingestion of prescribed dosages of 
Tylenol, the examiner should identify the 
baseline level of severity of the chronic 
liver disease/hepatitis prior to the onset 
of aggravation, and the level of severity 
of the liver disease after aggravation 
occurred.  If any increase in severity of 
the chronic liver disease/hepatitis is due 
to natural progress, the examiner should 
so indicated (with explanation of 
rationale).  (b) Is it at least as likely 
as not (a 50 percent of better 
probability) that the Veteran's liver 
disease/hepatitis was (i) caused or (ii) 
aggravated by his service connected PTSD 
(as due to alcohol abuse as a symptom of 
PTSD)?  (Note that an affirmative response 
requires findings both that any alcohol 
abuse is a symptom of PTSD and that such 
alcohol abuse caused or aggravated the 
liver disease.)  If it is determined that 
the Veteran's PTSD did not cause, but 
aggravated the liver disease, please 
indicate the baseline level of severity of 
the liver disease prior to the onset of 
aggravation and the level of severity 
after the aggravation occurred.   The 
examiner must explain the rationale for 
all opinions given.

4.  The RO should then re-adjudicate the 
matter on appeal, and adjudicate whether 
or not the Veteran's alcohol abuse may be 
compensated.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford  the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  
(The Board notes that the matter of 
whether alcohol abuse may be compensated 
is not before the Board, and would only be 
before the Board if denied by the RO, and 
the Veteran files a notice of disagreement 
and a substantive appeal after an SOC is 
issued.)
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

